DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill, US Pub. 2019/0272908.
Regarding claims 1, 10, and 19, Hill discloses a system and method for detecting pharmaceutical counterfeit and fraudulent prescription comprising: obtaining measurements and images corresponding to a product, wherein at least a portion of the measurements or images are obtained from a mobile device (see Fig. 4, par. 0052); providing the measurements and images to a trained machine learning model to progressively analyze data from the measurements and images (see par. 0084, 0102); and detecting, based on the progressive analysis, whether the product is a real or counterfeit product. (See Figs. 4-6; par. 0079+).
Regarding claims 2, 11, wherein the measurements and images capture physical, spectral, optical, and/or chemical properties of the product (see par. 0052).
Regarding claims 3, 12, wherein the trained machine learning model comprises a deep learning neural network (see par. 0084, 0102).
Regarding claims 4, 13, wherein the deep learning neural network comprises a classifier selected from the group consisting of: a multi-label classifier, a multiple binary classifier, a convolutional neural network classifier, a recurrent neural network classifier, and an earth mover distance classifier (see par. 0084-0092).
Regarding claims 5, 14, 20, wherein the trained machine learning model is trained by: obtaining authentic measurements and/or images of a plurality of authentic products, wherein the authentic measurements and/or images capture physical, chemical, spectral, and optical properties of the plurality of authentic products, and wherein the authentic measurements and/or images include one or more of external non-intrusive data, internal non-intrusive data, and internal intrusive data; annotating the obtained authentic measurements and/or images; and training the machine learning model based on the annotated measurements and/or images (par. 0121-0124).
Regarding claims 6, 15, wherein a portion of the images are obtained from an Internet of Things (IoT) device or an Internet of Biosensors (IoB) device (the scanner is connected distributed network including the internet).
Regarding claims 7, 16, wherein the product is in a form of a liquid or a solid (pharmaceutical product can be physical or liquid).
Regarding claims 8, 17, wherein the machine learning model comprises a deep learning model, and wherein the deep learning model is trained with a progressive gradation of images and measurements including external non-intrusive data, internal non-intrusive data, and internal intrusive data (see par. 0084).
Regarding claims 9, 18, wherein the progressive analysis comprises: analyzing, by the machine learning model, product characteristics corresponding to external non-intrusive data; based on analysis of the external non-intrusive data, determining features for internal non-intrusive data; and based on analysis of the internal non-intrusive data, determining features for internal intrusive data (including image and measurement, see par. 0052).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guinard et al, US Pub. 2021/0142337, disclose a product authenticity verification based on environment. Jordan et al, US Pub. 2020/0342259, disclose an authentication machine-learning from multi digital presentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876